Opinion issued August 22, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-01061-CV
                          ———————————
                       TOMMY COOPER, Appellant
                                      V.
 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
  LONG BEACH MORTGAGE LOAN TRUST 2004-1 ASSET-BACKED
        SECURITIES CERTIFICATES SERIES 2-4, Appellee



               On Appeal from the County Court at Law No. 2
                          Brazoria County, Texas
                     Trial Court Cause No. CI048302


                        MEMORANDUM OPINION

      Appellant, Tommy Cooper, has neither established indigence, nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.
APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing

dismissal of appeal for want of prosecution if no clerk’s record filed due to

appellant’s fault). The record in this case was originally due on October 22, 2012.

On January 14, 2013, this Court notified appellant that the appeal was subject to

dismissal without further notice unless proof that appellant had paid for preparation

of the clerk’s record was filed in this Court on or before February 4, 2013. No

proof that appellant has paid for the clerk’s record has been filed. See TEX. R. APP.

P. 42.3(b) (allowing involuntary dismissal for want of prosecution).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                         2